       Case 3:19-cv-02369-M Document 12 Filed 06/02/20                 Page 1 of 1 PageID 57

                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

DESMOND EVERETT,

       Plaintiff,

-vs-                                                 CASE NO.: 3:19-CV-02369-M

CONN APPLIANCES, INC.,

       Defendant.
                                         /

                             NOTICE OF PENDING SETTLEMENT

          Plaintiff, Desmond Everett, by and through the undersigned counsel, hereby notifies the

Court that the parties have reached a settlement with regard to this case and are presently drafting

and finalizing the settlement agreement, and general release documents. Upon execution of the

same, the parties will file the appropriate dismissal documents with the Court.

                                   CERTIFICATE OF SERVICE

          I hereby certify that on June 2, 2020, I electronically filed the foregoing with the Clerk of

the Court by using the CM/ECF system and that a Notice of this filing will be sent to the

following by operation of the Court’s Electronic Filing System:                Michael Harvey and

Christopher Morgan Jordan, Esq., Munsch Hardt Kopf & Harr, P.C., 700 Milam St., Suite 2700,

Houston, TX 77002 (mharvey@munsch.com, cjordan@munsch.com, and conns@munsch.com).

                                                /s/Joshua R. Kersey____________________
                                                Joshua R. Kersey
                                                Texas Bar Number: 24090206
                                                MORGAN & MORGAN, PA
                                                201 North Franklin Street, 7th Floor
                                                Tampa, Florida 33602
                                                Telephone: (813) 225-5505
                                                Facsimile: (813) 222-2490
                                                JKersey@ForThePeople.com
                                                JDerry@ForThePeople.com
                                                JKneeland@ForThePeople.com
                                                LCrouch@ForThePeople.com
                                                Attorney for Plaintiff
